FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                      UNITED STATES COURT OF APPEALS May 28, 2014
                                                               Elisabeth A. Shumaker
                                    TENTH CIRCUIT                  Clerk of Court



 NATHANIEL JOHNS,

          Petitioner - Appellant,

 v.                                                     No. 13-3289
                                               (D.C. No. 5:12-CV-03037-SAC)
 DAVID R. MCKUNE, Warden,                                (D. Kansas)
 Lansing Correctional Facility; STATE
 OF KANSAS; DEREK SCHMIDT,
 Attorney General of the State of
 Kansas.

          Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before HARTZ, McKAY and MATHESON, Circuit Judges.


      This is a pro se § 2254 proceeding. Appellant Nathaniel Johns is

incarcerated at the state correctional facility in Lansing, Kansas. In 1984,

Appellant was convicted of felony murder, aggravated robbery, and other related

charges in a Kansas state court. The state court sentenced him to “life, plus” in

prison. The Kansas state court’s judgment in Appellant’s case was affirmed by



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the Kansas Supreme Court in 1985. Appellant filed post-conviction motions in

state court in 2003 and 2009, both of which were denied. Appellant had no

success appealing those adverse decisions.

      In 2012, Appellant filed the § 2254 habeas application underlying this

proceeding in the U. S. District Court for the District of Kansas. The district

court sua sponte challenged the petition as untimely. Appellant filed a response.

The district court was not convinced, however, and dismissed the petition as time

barred. The district court denied a certificate of appealability. This appeal

followed.

      Appellant has renewed his request for a COA in this court. Because no

reasonable jurist would debate the correctness of the trial court’s reasons for

dismissing the case, we DENY Petitioner’s request for a certificate of

appealability and DISMISS this appeal.


                                               ENTERED FOR THE COURT



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-